 



Exhibit 10.2.c
AMENDMENT NO. 3
TO CONSULTING AGREEMENT
     This AMENDMENT NO. 3 to the Consulting Agreement between the parties is
entered into by and between Michael Baker Corporation, a Pennsylvania
Corporation (the “Corporation”) and Richard L. Shaw, an individual (the
“Executive”), effective April 26, 2006.
WHEREAS, the Corporation and the Executive entered into the Consulting
Agreement, a true and correct copy of which is attached hereto as Exhibit A,
effective April 25, 2001, and continuing for a two (2) year term until April 26,
2003; and
WHEREAS, the Corporation and the Executive entered into Amendment No. 1 to
Consulting Agreement, effective April 26, 2003, a true and correct copy of which
is attached hereto as Exhibit B, extending the term of the Consulting Agreement
for an additional two (2) year period until April 26, 2005; and
WHEREAS, the Corporation and the Executive entered into Amendment No. 2 to the
Consulting Agreement, effective April 26, 2005, a true and correct copy of which
is attached hereto as Exhibit C, extending the term of the Consulting Agreement
for an additional one (1) year period until April 26, 2006; and
WHEREAS, the Corporation and the Executive now desire to extend the term of the
Consulting Agreement upon the same terms and conditions for an additional one
(1) year period until April 26, 2007;
NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, and intending to be legally bound hereby,
THE PARTIES AGREE AS FOLLOWS:
The term of the Consulting Agreement effective April 25, 2001 between the
parties as amended by Amendment No. 1 effective April 26, 2003 and Amendment
No. 2 effective April 26, 2005 shall be, and the same hereby is, extended for an
additional one (1) year period from April 26, 2006 until April 26, 2007 upon the
same terms and conditions.
     IN WITNESS WHEREOF, effective April 26, 2006, the parties have executed
this AMENDMENT NO. 3 to the Consulting Agreement.

                          MICHAEL BAKER CORPORATION     Attest:       (The
“Corporation”)    
 
               
/s/ H. James McKnight
 
      By:   /s/ Donald P. Fusilli, Jr.
 
   
H. James McKnight
          Donald P. Fusilli, Jr.    
Secretary
          President & Chief Executive Officer    
 
                Witness:       Richard L. Shaw             (The “Executive”)    
 
                /s/ Beverly J. Merriman        /s/ Richard L. Shaw              
   

